Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

2.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (1) “a sheet supporting portion…” in claim 1; (2) “a feeding member…” in claim 1; (3) “a lifting mechanism…” in claim 1; (4) “a conveyance member…” in claim 3; (5) “an urging member…” in claim 5; (6) “the lifting mechanism…” in claim 5; and (6) “an urging member… in claim 10.  These limitations use generic placeholders (also called nonce terms or non-structural terms having no specific structural meanings) as substitutes for the term “means” for performing claimed functions, and the generic placeholders are not preceded by  structural modifiers.  The “sheet supporting portion” is element 31 shown in Figs. 3A-3B and described in numbered paragraph [0037] of the specification, and its equivalents thereof.  The “feeding member” is element 211 shown in Figs. 1, 2 and 4-7D and described in numbered paragraph [0037] of the specification, and its equivalents thereof.  The “lifting mechanism” is reference numeral 30 shown in Fig. 3A and described in numbered paragraphs [0043]-[0044] of the specification, and its equivalents thereof.  The “urging member” is element 39 shown in Fig. 4 and described in numbered paragraphs [0051]-[0052] of the specification, and its equivalents thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
3.	Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:  in the context of the specification and the drawings (see original filed specification of the instant application), representative claim 1 is allowed due to the following limitations:
a lifting mechanism (see numbered paragraphs [0043]-[0044] of the specification and reference numeral 30 in Fig. 3A) connected to the drive motor (35) and configured to lift the sheet supporting portion (31) and lower the feeding member (211) in a case where the drive motor (35) rotates in the first direction (normal direction in numbered paragraph [0045] of the specification), and to lower the sheet supporting portion (31) and lift the feeding member (211) in a case where the drive motor (35) rotates in the second direction (reverse direction in numbered paragraph [0045] of the specification).  Emphasis added.  
None of the prior art of record shows or suggests this limitation in independent claim 1.  In the instant application, the claim limitation “lifting mechanism” in claim 1 does not use the word “means”, but is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because this claim limitation uses a generic placeholder “lifting mechanism” that is coupled with functional language “to lift the sheet supporting portion and lower the feeding member in a case where the drive motor rotates in the first direction, and to lower the sheet supporting portion and lift the feeding member in a case where the drive motor rotates in the second direction” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
According to the three-prong test and case law in MPEP 2181, the lifting mechanism of claim 1: 
(A) uses the term “lifting mechanism” as a substitute for “means” that is a generic placeholder (also called a nonce term or non-structural term having no specific structural meaning) for performing the claimed function “to lift the sheet supporting portion and lower the feeding member in a case where the drive motor rotates in the first direction, and to lower the sheet supporting portion and lift the feeding member in a case where the drive motor rotates in the second direction”; 
(B) the generic placeholder “lifting mechanism” is modified by functional language, or another linking word or phrase, such as “so as”; and 
(C) the generic placeholder “lifting mechanism” is not modified by sufficient structure, material or acts for performing the claimed function “to lift the sheet supporting portion and lower the feeding member in a case where the drive motor  rotates in the first direction, and to lower the sheet supporting portion and lift the feeding member in a case where the drive motor rotates in the second direction”.  Thus, in light of the specification, the lifting mechanism is interpreted to be the reference numeral 30 shown in Fig. 3A and described in numbered paragraphs [0043]-[0044] of the specification, and its equivalents thereof.
The closest prior art is U.S. Patent Application Publication No. 2018/0222699 (Yoshida et al.), which teaches most of the limitations of claim 1 including a lifting mechanism (Fig. 6) connected to a drive motor (27) and configured to lift a sheet supporting portion (33) and lower a feeding member (including 6).  However, Yoshida’s lifting mechanism (Fig. 6) does not perform the function “to lower the sheet supporting portion and lift the feeding member in a case where the drive motor rotates in the second direction”, as claimed.  Yoshida’s lifting mechanism includes a one-way clutch (28a) that prevents driving force from the motor (27) to the sheet supporting portion (33) when the motor (27) is rotated in the second direction, such that the supporting portion (33) is not lowered due to rotation of motor (27) in the second direction.  
Another close prior art is U.S. Patent Application Publication No. 2015/0344246 (Zensai), which teaches most of the limitations of claim 1 including a lifting mechanism (Figs. 6A and 6B) connected to a drive motor (M) and configured to lift a sheet supporting portion (21) and either lift or lower a feeding member (including 8).  However, Zensai’s lifting mechanism (Figs. 6A and 6B) does not perform the function “to lift the sheet supporting portion and lower the feeding member in a case where the drive motor rotates in the first direction, and to lower the sheet supporting portion and lift the feeding member in a case where the drive motor rotates in the second direction”, as claimed.  Zensai’s lifting mechanism includes electromagnetic clutches (54a and 54b) that prevent driving force from the motor (M) to the sheet supporting portion (21) when the motor (M) is rotated in the first direction and also when the motor (M) is rotated in the second direction, such that the supporting portion (21) is not lifted or lowered during corresponding lowering or lifting of the feeding member (including 8) via rotation of motor (M).
None of the prior art of record shows or suggests all of the structural and functional limitations required in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A MORRISON whose telephone number is (571)272-7221. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A MORRISON/Primary Examiner, Art Unit 3653